BUTTS, Justice,
dissenting.
I respectfully disagree with the majority conclusion that the parole law instruction affected the jury’s assessment of punishment. This was a crime of violence, aggravated robbery. The police officers who testified that appellant’s reputation in the community was bad were not shown to be uncredible witnesses. Police officers do not testify in this manner as to reputation of an accused in every criminal case. Moreover, it is established law that the knowledge possessed by the witness cannot be based on the case at trial. Therefore, their knowledge came from other sources.
The statutory cautionary parole law instructions were also given and we must *39presume the jury followed them. The mere fact that the jury assessed some term of years of imprisonment is not enough alone to demonstrate that the jury was affected harmfully by the instruction. In fact, the punishment was less than one-third of the possible range.
A jury does not always recommend probation when a deadly weapon is used in a robbery. We are placing ourselves in the posture of a fact-finder when we determine what punishment we would deem proper in a given case. That is a matter for the jury.
In this case I would hold that the statutory parole law instruction did not affect the appellant’s sentence. I would hold that beyond a reasonable doubt the error in the jury instruction on parole law did not contribute to the punishment in this case.